Exhibit 10.28 ASSET PURCHASE AGREEMENT AMONG HSW INTERNATIONAL, INC. (“PARENT”) DAILY STRENGTH, INC. (“SELLER”), SHARECARE, INC. (“SC”) AND DS ACQUISITION, INC. (“PURCHASER”) DATED AS OF October30, 2009 i TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 1.01Certain Definitions 1 1.02Additional Definitions 2 1.03Rules of Construction 8 ARTICLE II THE TRANSACTION 9 2.01Acquired Assets 9 2.02Excluded Assets 10 2.03Assumed Liabilities 10 2.04No Other Liabilities Assumed 11 2.05Procedures for Assets Not Transferable 11 2.06Allocation 11 2.07Taxes 12 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT 12 3.01Existence and Power 12 3.02Authorization; Binding Effect 12 3.03Governmental Authorization and Consents 12 3.04Non-contravention 13 3.05Title to Properties; Absence of Liens; Sufficiency of Assets; Projections 13 3.06Financial Statements; Related Information; Accounts Receivable 13 3.07Absence of Certain Changes 14 3.08[Intentionally Omitted] 14 3.09Material Contracts 15 3.10No Undisclosed Liabilities 15 3.11Litigation 16 3.12Compliance with Laws and Orders 16 3.13Permits 16 3.14Intellectual Property 16 3.15[Intentionally Omitted] 19 3.16Environmental Matters 19 3.17[Intentionally Omitted] 20 3.18Employee Benefit Plans 20 3.19Employees 22 3.20Labor Matters 22 3.21Real Property 23 3.17[Intentionally Omitted] 23 3.23Monthly Page Views; Site Performance / Scalability 23 3.24Books and Records 24 3.25Absence of Unlawful Payments 24 3.26Effect of the Transaction 24 3.27Finders’ Fees 24 3.28Competing Business Interests 24 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 25 4.01Existence and Power 25 4.02Authorization; Binding Effect 25 4.03Governmental Authorization and Consents 25 4.04Non-contravention 25 4.05Litigation 26 4.06Finders’ Fee 26 4.06Payment of Liabilities 26 ARTICLE V CERTAIN COVENANTS AND AGREEMENTS 26 5.01Actions Pending Closing 26 5.02Efforts; Consents 27 5.03Access to Records 27 5.04Notification of Certain Matters 27 5.05Employee Matters 28 5.06Consents; Failure to Obtain Consents 30 5.07Transition Cooperation; Mail Received After Closing 30 5.08Other Post-Closing Expenses 30 5.09Payment of Retained Liabilities 31 5.10Further Assurances. 31 5.11Press Releases and Announcements 31 ARTICLE VI CONDITIONS TO CLOSING 32 6.01General Conditions 32 6.02Conditions to Obligations of Parent and Seller 33 6.03Conditions to Obligations of Purchaser 33 6.04Closing 34 ARTICLE VII INDEMNIFICATION AND SURVIVAL 34 7.01Survival 34 7.02Indemnification 35 7.03Notice of Indemnification Claims 36 7.04Limitations 38 7.05Right of Setoff 39 ARTICLE VIII TERMINATION 39 8.01Termination of Agreement 39 8.02Effect of Termination 40 ARTICLE IX CONFIDENTIALITY 40 ii 9.01Definition 40 9.02Acknowledgments and Agreements by Seller and Parent 41 ARTICLE X MISCELLANEOUS PROVISIONS 41 10.01Amendment and Modifications 41 10.02Waiver of Compliance 41 10.03Expenses 42 10.04Remedies 42 10.05Waiver of Jury Trial 42 10.06Notices 42 10.07Governing Law 44 10.08Assignment 44 10.10Counterparts 44 10.11Headings 44 10.12Entire Agreement 44 10.13Third Parties 45 10.14Representation by Counsel; Interpretation 45 10.15Severability 45 10.16Time of Essence 45 Exhibits Exhibit 2.06 –Purchase Price Allocation Exhibit 6.01(c) –Form of Subscription Agreement Exhibit 6.01(d) –Form of Promissory Note Exhibit 6.01(e) –Forms of Stockholder Agreements Exhibit 6.01(f) –Form of Services Agreement Exhibit 6.01(g) –Section 6.01(g) Agreements Exhibit 6.02(c) –Form of Assignment and Assumption Agreement Exhibit 6.02(d) –Form of Standstill Agreement Exhibit 6.02(e) –Forms of License Agreements Exhibit 6.03(e)(i) –Form of Bill of Sale Exhibit 6.03(e)(ii) –Form of Trademark Assignment Agreement iii Asset Purchase Agreement This Asset Purchase Agreement (as amended from time to time pursuant to the terms hereof, this “Agreement”), is made and entered into as of October30, 2009, by and among HSW International, Inc., a Delaware corporation (“Parent”), Daily Strength, Inc. (“Seller”), a Delaware corporation, Sharecare, Inc., a Delaware corporation (“SC”) and DS Acquisition, Inc., a Delaware corporation (“Purchaser”).Certain terms used in this Agreement are defined in Article I. R E C I T A L S A.On November 26, 2008, Parent and Seller entered into an agreement and plan of merger(such agreement, as of such date, being the “Merger Agreement”) pursuant to which, among other things, Seller became a wholly-owned subsidiary of Parent. B.Seller is in the business of providing online communities, support and discussion groups, and other social-media-based websites and applications for health and wellness, all under the DailyStrength brand(collectively, the “Business”). C.Purchaser wishes to purchase from each of Parent and Seller and each of Parent and Seller is willing to sell to Purchaser, substantially all of the assets of Seller and certain assets of Parent, and each of Parent and Seller desire to assign (and Purchaser is willing to assume) certain liabilities of Parent and Seller, all on and subject to the terms and conditions set forth in this Agreement. D.Simultaneous with the Closing, Parent will become a stockholder of Purchaser. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, and for such other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS 1.01Certain Definitions. Each of the following terms shall have the meaning given such terms as set forth in the section of this Agreement set forth below opposite such term: Defined Term Section Acquired Assets Agreement Preamble Assignment and Assumption Agreement 6.02(c) Assumed Liabilities Bill of Sale 6.03(e) Business Recitals Closing Closing Date Defined Term Section COBRA 3.18(e) Employee Plan(s) 3.18(a) ERISA 3.18(a) ERISA Affiliate 3.18(a) Excluded Assets Financial Statements 3.06(a) Hired Employees 5.05(a) Indemnification Notice 7.03(a) Indemnification Objection Notice 7.03(b) Indemnitee(s) Indemnitor(s) Leased Real Property 3.21(b) Material Contract 3.09(a) Merger Agreement Recitals Parent Preamble Permit Permitted Indemnification Claim 7.03(b) Permitted Liens 3.05(a) Purchaser Preamble Real Property Leases 3.21(b) Retained Liabilities Securities Act Seller Preamble Seller Policy Separate Counsel 7.03(c) Services Agreement 6.01(f) Third Party Software 3.14(h) Threshold Amount 7.04(a) Trademark Assignment Agreement 6.03(e) Transactions 1.02Additional Definitions. The following terms, when used in this Agreement, shall have the meanings set forth below: “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by or under common control with the first Person, whether by ownership of voting securities, by contract or otherwise. “Annual Financial Statements” means the unaudited balance sheets of the Business at December 31, 2008 and 2007, and the related consolidated statements of operations and cash flows of the Business for the years then ended. “Claim” means any and all litigation, claims, demands, actions, causes of action, suits, injunctions, judgments, decrees, settlements, investigations, proceedings (administrative, arbitral, mediated or otherwise) and audits of any nature. 2 “Code” means the Internal Revenue Code of 1986, as amended or any successor federal internal revenue law enacted in substitution thereto, and the rules and regulations promulgated thereunder. “Consent” means any consent, approval, authorization or similar affirmation by any Person under any Contract, Law or Permit. “Contract” means any contract (including subcontracts), agreement, lease or other instrument, obligation, understanding, undertaking or other arrangement, of any kind, whether written or oral (including any amendments and other modifications thereto) to which Seller is a party. “COTS Software” means commercial off-the-shelf Software that is readily purchasable or general purpose third party Software that is installed and used in the operation of the Business without customization or integration (e.g., word processing Software). “Covered Employee” means, with respect to Seller or any ERISA Affiliate, any current or former director, officer, employee or independent contractor, or any beneficiary thereof. “Damage” means any assessment, loss, injury, damage, Liability, debt, charge (including any judgment, decree or settlement which gives rise to any of the foregoing), cost and expense, including interest, penalties, court costs, reasonable fees and expenses of legal counsel, consultants, experts and other professional fees, actually incurred by a party. “Debt” means any amount owed (including, without limitation, unpaid interest and fees thereon) in respect of borrowed money or capitalized lease obligations; provided, however, Debt shall include any accounts payable that were incurred other than in the ordinary course of business and any undrawn letters of credit. “Default” means (a)any breach or violation of, default under, contravention of, or conflict with, any Contract, Law or Permit, (b)any occurrence of any event that with the passage of time or the giving of notice or both would constitute a breach or violation of, default under, contravention of, or conflict with, any Contract, Law or Permit, or (c)any occurrence of any event that with or without the passage of time or the giving of notice would give rise to a right of any Person to exercise any remedy or obtain any relief under, to terminate or revoke, suspend, cancel, or materially modify or change the current terms of, or renegotiate, or to accelerate the maturity or performance of, or to increase or impose any Liability under, any Contract, Law or Permit. “Environmental Laws” means any federal, state, local and foreign law, treaty, judicial decision, regulation, rule, judgment, order, decree or governmental restriction or requirement or any Contract with any Governmental Authority, whether now or hereinafter in effect, relating to the environment or to pollutants, contaminants, wastes or chemicals or any toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous substances, wastes or materials, including the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601, et seq., the Occupational, Safety and Health Act, 29 U.S.C. 651, et seq., the Clean Air Act, 42 U.S.C. 7401, et seq., the Federal Water Pollution Control Act, 33 U.S.C. 1251, et seq., the Safe Drinking Water Act, 42 U.S.C. 300f, et seq., the Hazardous Materials 3 Transportation Act, 49 U.S.C. 1802 et seq. and the Emergency Planning and Community Right to Know Act, 42 U.S.C. 11001 et seq., and other comparable federal, state, local and foreign laws and all rules, regulations and guidance documents promulgated pursuant thereto or published thereunder. “Environmental Permits” means all permits, licenses, franchises, certificates, approvals and other similar authorizations of Governmental Authorities relating to or required by Environmental Laws and affecting the Business as currently conducted. “Final Resolution” of a dispute shall mean when (A)the parties to the dispute have reached an agreement in writing completely resolving the dispute, (B)a court of competent jurisdiction shall have entered its final and non-appealable order with respect to such dispute, or (C)an arbitration or like panel shall have rendered its final non-appealable determination with respect to a dispute that the parties have agreed to submit thereto. “Governing Documents” means, with respect to any Person, such Person’s Certificate of Incorporation, Certificate of Formation, Articles of Incorporation, Bylaws, Operating Agreement or other similar incorporating and governing documents. “Governmental Authority” means any federal, state, municipal, local, foreign or other judicial, administrative, legislative or regulatory agency, department or commission, tribunal, arbitration panel, commission or other governmental or quasi-governmental authority, parastatal agency or dispute-resolving body of competent jurisdiction or other similar entity (including any branch, department or official thereof). “Hazardous Materials” means any substance, material, liquid or gas defined or designated as hazardous or toxic (or by any similar term) under any Environmental Law, or any other regulated material that could result in the imposition of Liability under any Environmental Law, including petroleum products and friable materials containing more than one percent (1.0%) asbestos by weight. “Hirsch Agreements” means that certain Employment Agreement, dated as of November26, 2008, by and between Seller and Douglas J. Hirsch (the “Hirsch Employment Agreement”) and that certain Noncompetition Agreement, dated as of November 26, 2008, by and between Douglas J. Hirsch and Parent. “Intellectual Property” means any and all of the following together with all goodwill therein or associated therewith, and all rights therein, thereto and thereunder:(a) United States and foreign (i) patents and patent applications (including reissues, divisions, continuations, continuations-in-part, extensions, requests for continued examination, continued prosecution applications and re-examination applications), invention disclosures, and utility models (collectively, “Patents”), (ii)trademarks, service marks, certification marks, trade names, trade dress, logos, business and product names, slogans, and registrations and applications for registration thereof (collectively, “Marks”), and (iii)copyrights and registrations and applications for registration thereof (collectively, “Copyrights”); (b)proprietary interests and rights, whether registered or unregistered, in, under and to maskworks and registrations and applications for registration thereof, inventions (whether or not patentable), improvements, methods, processes, 4 procedures, protocols, designs, products and other specifications, formulae, trade secrets and rights therein, know-how, database rights, data in and the organization and structure of databases, website content, domain names, internet protocol address space, Software (including source and object code), industrial models, confidential, technical and business information, and manufacturing, engineering and technical drawings and manuals and documentation; (c) proprietary interests or rights, including moral rights, in, under or to any similar intangible asset of a technical, business, scientific or creative nature, including slogans, logos, trade dress and the like; and (d) proprietary interests or rights in, under or to any documents, Records or other tangible or electronic media containing or comprising any of the foregoing or any part thereof. “Interim Financial Statements” means Seller’s unaudited balance sheet as of the Recent Balance Sheet Date, and the related combined consolidated statements of operations and cash flows for the interim period then ended. “IRS” means the United States Internal Revenue Service, and any successor agency thereto. “Law” means any statute, law, code, ordinance, regulation, rule (including any rule of common law), judgment, injunction, settlement, award, writ, order or decree or other requirement of any Governmental Authority. “Liability” means, with respect to any Person, any Liability or obligation of such Person of any kind, character or description, whether known or unknown, absolute or contingent, accrued or unaccrued, determined, determinable, disputed or undisputed, liquidated or unliquidated, secured or unsecured, joint or several, due or to become due, vested or unvested, executory, determined, determinable or otherwise, and whether or not the same is required to be accrued on the financial statements of such Person. “Licensed Intellectual Property” means any Intellectual Property that is licensed to Seller by a third party. “Lien” means, with respect to any asset, any charge, claim, community or other marital property interest, condition, equitable interest, lien, option, pledge, security interest, mortgage, right of way, easement, encroachment, servitude, right of first option, right of first refusal or similar restriction, including any restriction on use, voting (in the case of any security or equity interest), transfer, receipt of income or exercise of any other attribute of ownership. “Losses” means any loss, assessment, payment, damage, Liability, debt, charge (including any judgment and decree which gives rise to any of the foregoing), cost and expense, including interest, penalties, court costs (including costs of settlement), reasonable attorneys’ fees and expenses. “Material Adverse Effect” means any event, fact, condition, change, circumstance or effect that is materially adverse to: (i) the Business, its properties, results of operations or condition (financial or otherwise), the Acquired Assets or the Assumed Liabilities, taken as a whole; or (ii) the ability of Parent or Seller to consummate the Transactions. 5 “Open Source Materials” means Software or other material: (i) that is distributed as “free software”, “open source software” or under similar licensing or distribution models, including the GNU General Public License, the GNU Lesser General Public License, the Mozilla Public License, the BSD licenses, the Artistic License, the Netscape Public License, the Sun Community Source License, and the Sun Industry Standards License and the Apache License; or (ii) that requires as a condition of use, modification, and/or distribution of such software that such software or other software incorporated into, derived from, or distributed with such software: (A) be disclosed or distributed in source code form; (B) be licensed for the purpose of making derivative works; or (C) be redistributable at no or minimal charge. “Owned Intellectual Property” means any Intellectual Property, or interest therein, that is owned by Seller. “Page View” means a request by a human web user unaffiliated with Parent or Seller to load a page of a website, as measured by Omniture or a similar measurement system. “Person” means an individual, firm, corporation (including any non-profit corporation), partnership, limited Liability company, joint venture, association, trust, Governmental Authority or other entity or organization. “Prohibited Territory’ means any and all States within the United States. “Purchaser’s Knowledge” means the actual knowledge, or such knowledge as would or should be obtained after reasonable inquiry, of any officer of SC or Purchaser. “Recent Balance Sheet” means the balance sheet of Seller as of the Recent Balance Sheet Date. “Recent Balance Sheet Date” means August 31, 2009. “Record” means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. “Registered Intellectual Property” means all patents, registered copyrights, registered trademarks, and domain names, and all applications for any of the foregoing. “Related Person” means (a) with respect to an individual, each other member of such individual’s Family, any Person that is directly or indirectly controlled by any one or more members of such individual’s Family, any Person in which members of such individual’s Family hold (individually or in the aggregate) a Material Interest, and any Person with respect to which one or more members of such individual’s Family serves as a director, officer, partner, member, executor or trustee (or in a similar capacity), and (b) with respect to a Person other than an individual, any Person that directly or indirectly controls, is directly or indirectly controlled by or is directly or indirectly under common control with such specified Person, any Person that holds a Material Interest in such specified Person, each Person that serves as a director, officer, partner, member, executor or trustee of such specified Person (or in a similar capacity), any Person in which such specified Person holds a Material Interest, and any Person with respect to which such specified Person serves as a general partner, manager, or a trustee (or in a similar capacity).For 6 this purpose, the “Family” of an individual includes (i) the individual, (ii) the individual’s spouse, (iii) any other natural person who is related to the individual or the individual’s spouse within the second degree and (iv) any other natural person who resides with such individual, and “Material Interest” means direct or indirect beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of voting securities or other voting interests representing at least ten percent (10%) of the outstanding voting power of a Person or equity securities or other equity interests representing at least ten percent (10%) of the outstanding equity securities or equity interests in a Person. “Representative” means, with respect to any Person, its officers, directors, employees, representatives and agents. “Schedule of Exceptions” means and refers to the schedule of exceptions prepared by Seller and delivered to Purchaser dated the date hereof and identifying exceptions to the warranties and representations set forth in, and other disclosure matters required by, Article III, which has been prepared by Seller.Any disclosure made in any Section of the Schedule of Exceptions is deemed to be referred to on all other Sections of the Schedule of Exceptions to which such matter logically relates and where such reference is readily apparent from the matters disclosed on the first Section to the Schedule of Exceptions as if set forth on such other Sections of the Schedule of Exceptions. “Seller Intellectual Property” means Owned Intellectual Property and Licensed Intellectual Property, cumulatively. “Seller’s Knowledge” means the actual knowledge, or such knowledge as would or should be obtained after reasonable inquiry, of Henry N. Adorno, Douglas Hirsch, Shawn Meredith, Greg Swayne, Bradley T. Zimmer, Eric Orme or Lars Nilson. “Software” means all computer software, including application software, system software and firmware, and all source code and object code versions thereof, in any and all forms and media, and all documentation and media constituting, describing or relating to the above. “Subsidiary” means, with respect to any Person, any corporation, limited liability company, partnership or other organization, whether incorporated or unincorporated, (i)of which such Person or any other Subsidiary of such Person is a general partneror managing member or (ii) of whichat least a majority of the stock, member interests, partnership interests, or other equity interests of which having by their terms ordinary voting power to elect a majority of the Board of Directors or others performing similar functions with respect to such corporation or other organization is directly or indirectly owned or controlled by such Person or by any one or more of its Subsidiaries, or by such Person and one or more of its Subsidiaries. “Tax” or “Taxes” means (i) any federal, state, local, or foreign income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental (including taxes under Code Section 59A), custom duties, capital stock, franchise, profits, withholding, social security (or similar excises), unemployment, disability, ad valorem, real property, personal property, sales, use, transfer, registration, value added, alternative or add-on minimum, estimated, or other tax, impost or duty of any kind whatsoever, including any 7 interest, penalty, or addition thereto, whether disputed or not, by any Governmental Authority responsible for imposition of any such tax (domestic or foreign), (ii) Liability for the payment of any amount of the type described in clause (i) as a result of being or having been on or before the Closing Date a member of an affiliated, consolidated, combined or unitary group, or a party to any agreement or arrangement, as a result of which Liability of Seller to a Governmental Authority is determined or taken into account with reference to the Liability of any other Person, and (iii) Liability for the payment of any amount as a result of being party to any Tax Sharing Agreement or with respect to the payment of any amount of the type described in (i) or (ii) as a result of any existing express or implied obligation (including an indemnification obligation). “Tax Return” means any return, declaration, disclosure, election, schedule, estimate, report, claim for refund, estimates or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. “Tax Sharing Agreement” means any agreement or arrangement (whether or not written) binding on Seller that provides for the allocation, apportionment, sharing or assignment of any Tax Liability or benefit, or the transfer or assignment of income, revenues, receipts or gains for the principal purpose of determining any Person’s Tax Liability. “Transaction Documents” means this Agreement, the Assignment and Assumption Agreement, the Bill of Sale, the Trademark Assignment Agreement and the certificates required by Sections 6.02(f) and 6.03(f). “Virus” means any technique, Software, computer instruction, code or device or method, which is designed or intended to damage, delete, corrupt, impair, gain unauthorized access to or take over the operation of, or prevent or hinder access to any computer or other hardware, network, Software, any storage medium or device, data, or database or which does any of the same (whether by, in whole or part, installing itself, enabling remote unauthorized access, or altering, erasing, duplicating, rearranging within or bombarding the computer or other hardware, network, Software, any storage medium or device, data, or database or otherwise), including computer viruses, worms, trojan horses, salamis, trap doors, back doors, spybots, sniffers, botnets, and all other so-called “malware” and any other similar things of like intent, use or purpose, but excluding any technique, Software, computer instruction, code or device or method designed for Seller for rendering computer network operations services, information assurance and cybersecurity technology services relating to information leakage detection and prevention, insider communications and threat detection, internet/intranet usage monitoring and external network surveillance, information operations, computer network attack or computer network exploitation. 1.03Rules of Construction. This Agreement shall be construed in accordance with the following rules of construction: (a)the terms defined in this Agreement include the plural as well as the singular; (b)all references in the Agreement to designated “Articles,” “Sections” and other subdivisions are to the designated articles, sections and other subdivisions of the body of this Agreement; 8 (c)pronouns of either gender or neuter shall include, as appropriate, the other pronoun forms; (d)the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision; (e)the words “includes” and “including” are not limiting; and (f)all references to days shall be deemed to refer to calendar days unless this Agreement specifically refers to “business days,” in which event Saturdays, Sundays, federal and New York holidays shall be excluded. ARTICLE II THE TRANSACTION 2.01Acquired Assets.Subject to the terms and conditions set forth in this Agreement, at the Closing: (i) Seller shall sell, convey, assign, transfer and deliver to Purchaser and Purchaser shall purchase, accept, acquire and take assignment and delivery of, all right, title and interest in, to and under the assets of Seller used or held for use in the Business (wherever located and whether tangible or intangible); and (ii) Parent shall sell, convey, assign, transfer and deliver to Purchaser and Purchaser shall purchase, accept, acquire and take assignment and delivery of, the Hirsch Agreements and those assets identified on Schedule 2.01 (collectively, the “Acquired Assets”) free and clear of all Liens (except for Permitted Liens), except for the Excluded Assets.The Acquired Assets include the following, to the extent used in or held for use in the Business: (a)all right, title and interest under Contracts, including the Hirsch Agreements; (b)all computer equipment, conferencing and conferencing related equipment, devices, messaging and messaging related equipment (and all lease rights associated with any such equipment to the extent legally assignable), including data processing hardware and related telecommunications equipment, media and tools, and any equipment subject to an operating lease (to the extent legally assignable); (c)all Seller Intellectual Property; (d)all technical and descriptive materials relating to the acquisition, design, development, use or maintenance of computer code and program documentation and materials; (e)all of Seller’s data and information, in any medium, including proprietary and confidential information and trade secrets, such as client, customer, supplier and vendor lists, catalogs, research material, technical information, source code and object code, know-how and information regarding processes and procedures; (f)all books, records, files, papers or software, whether in hard copy or computer format, and all delivery platforms, gateways, “on ramp” connections and access points; 9 (g)all operational data, creative materials, marketing information, advertising materials, sales and promotional literature, studies, reports, sales records, sales agent records, manuals and data, sales and purchase correspondence, billing systems, engineering information, customer files (including customer credit and collection information), historical and financial records and quality control data; (h)all office furniture, fixtures and other equipment; (i)all warranties, indemnities or other rights and causes of action relating to the Acquired Assets; (j)all goodwill and intangible assets related to, arising from or used in connection with the Business; (k)all permits, licenses, Consents, approvals, certificates, variances or other authorizations required in connection with the operation of the Business; (l)all URL/Internet domain names and all rights thereto including the URLs listed on Section 2.01(m) of the Schedule of Exceptions; (m)any other personal property that is not an Excluded Asset and that is used, held for use, or arises from, the Business; and (n)any other asset or Contract listed on Section 2.01(n) of the Schedule of Exceptions. 2.02Excluded Assets.The following assets of Seller and Parent (collectively, the “Excluded Assets”) shall be retained by such Person, and are not being sold or assigned to Purchaser hereunder: (a)all accounts receivable, trade receivables, notes receivable, contingent rights, deposits, advances and other receivables; (b)all taxpayer and other identification numbers and minute books, stock transfer books and other documents relating to the organization, maintenance, and existence of Seller as a corporation; (c)Seller’s and Parent’s rights under this Agreement and the agreements to be executed by Seller in connection herewith; and (d)all assets of Seller not used or held for use in the Business, including such other assets of Seller specifically listed on Section 2.02(d) of the Schedule of Exceptions, and all assets of Parent other than the Hirsch Agreements and those assets set forth on Schedule 2.01. 2.03Assumed Liabilities.As the consideration for the Acquired Assets, subject to Section 2.04, at the Closing, Purchaser or SC, as applicable shall assume the following Liabilities (and only the following Liabilities) of Seller or Parent (the “Assumed Liabilities”): 10 (a)Purchaser shall assume those obligations of Seller to be performed after the Closing under those Contracts and Permits constituting Acquired Assets, in each case solely to the extent legally assigned to Purchaser, but excluding any obligations or Liabilities arising from or related to any Default of any such Contract or Permit due to activities or events occurring on or prior to the Closing. (b)SC shall assume any Earn-Out Payment (as defined in the Merger Agreement) to which Parent becomes obligated pursuant to the terms of the Merger Agreement, in any case, to the extent arising from Page View metrics calculated for any time period following the Closing. For the avoidance of doubt, neither SC nor Purchaser shall assume (or be deemed to assume) any Liability for: (i) any Earn-Out Payment arising out of Page View metrics calculated for any time period prior to Closing (or pre-Closing activities affecting any such Page View metrics); or (ii) any action or omission of any Person (other than SC or Purchaser) on or before the Closingor in connection with the Closing which affects or allegedly affects any pre- Closing or post-Closing Page Views and/or Earn-Out Payments, and, in each case, no such Liability shall be (or deemed to be) an Assumed Liability. 2.04No Other Liabilities Assumed.Notwithstanding anything in this Agreement to the contrary, neither SC, Purchaser nor any of their respective Affiliates shall assume and in no event shall be deemed to have assumed, any Liability of Parent, Seller or any of their respective Affiliates whatsoever (collectively, the “Retained Liabilities”), other than as specifically set forth in Section 2.03.Without limiting the generality of this Section 2.04, neither SC nor Purchaser is assuming any obligation for, and shall have no responsibility with respect to: (a) Taxes; (b) charges or assessments of any Governmental Authority; or (c) any other Liabilities arising out of the pre-Closing operations of the Business (including accounts payable or other obligations under any Contract). 2.05Procedures for Assets Not Transferable.If any Contract, Permit, or any other property or right included in the Assumed Liabilities or the Acquired Assets is not assignable or transferable without the Consent of any Person, and such Consent has not been obtained prior to the Closing Date, this Agreement and the related instruments of transfer shall not constitute an assignment or transfer thereof, and Purchaser shall not assume Seller’s or Parent’s obligations with respect thereto. 2.06Allocation.Within thirty (30) days of the Closing Date, the parties shall allocate the value of the Assumed Liabilities among the Acquired Assets, and such allocation shall be attached to this Agreement as Exhibit2.06.Each of SC, Purchaser, Parent and Seller shall, within thirty (30) days of the date of any post-Closing payment made pursuant to or in connection with this Agreement, revise Exhibit 2.06 to the extent necessary to reflect any such post-Closing payment.Such allocation is intended to comply with the requirements of Section 1060 of the Internal Revenue Code of 1986, as amended.Each of Parent, Seller, SC and Purchaser shall file Form 8594 with their respective Tax Returns consistent with such allocation.The parties shall treat and report the transaction contemplated by this Agreement in all respects consistently for purposes of any federal, state or local tax, including the calculation of gain, loss and basis pursuant 11 to this Section 2.06.The parties shall not take any action or position inconsistent with the obligations set forth in this Section 2.06, except as may otherwise be required by applicable Law. 2.07Taxes.Seller shall pay all Taxes and fees imposed by Governmental Authorities and required to be paid in connection with or arising from the sale, transfer, or assignment of the Acquired Assets. ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT Except as set forth in the Schedule of Exceptions, each of Parent and Seller, jointly and severally, represents and warrants to each of SC and Purchaser the following matters both as of the date of this Agreement and as of the Closing Date (except to the extent that a representation or warranty expressly states that such representation or warranty is made only as of an earlier date or as of the date of this Agreement): 3.01Existence and Power. Each of Parent and Seller is a corporation duly incorporated, validly existing and in good standing under the laws of the State of Delaware.Seller has all power and authority required to use or own its property and assets that it purports to use or own and to carry on the Business as now conducted.Seller is duly qualified to do business as a foreign corporation and is in good standing in the State of California and in each other jurisdiction (if any) where the character of the property owned or leased by it and used in the Business or the nature of its Business activities makes such qualification necessary.Section 3.01 of the Schedule of Exceptions sets forth a list of those jurisdictions in which Seller is so qualified to do business. 3.02Authorization; Binding Effect. Each of Parent and Seller has all requisite power and authority required to enter into this Agreement and each other Transaction Document to which it is a party, to perform its obligations hereunder and thereunder and to consummate the transactions contemplated hereby and thereby (collectively, the “Transactions”).The execution, delivery and performance of this Agreement and the other Transaction Documents to which it is a party and the consummation by Parent and Seller of the Transactions have been duly authorized by all necessary corporate or other action on the part of such Person in accordance with the laws of the State of Delaware and such Person’s Governing Documents.This Agreement constitutes a valid and binding agreement of each of Parent and Seller enforceable against it in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium and other similar laws affecting the enforcement of creditors’ rights generally and by general principles of equity (regardless of whether such enforceability is considered in a proceeding in equity or at law).All other Transaction Documents delivered at Closing by either Parent or Seller will be duly and validly executed by such Person. 3.03Governmental Authorization and Consents. Except for those Consents, filings or notices set forth in Section 3.03 of the Schedule of Exceptions, no Consent of, filing with, or notice to, any Governmental Authority, lender, lessor, creditor, stockholder or any other Person is required by either Parent or Seller in connection with the execution, delivery and performance by such Person of this Agreement, any other Transaction Document to which such Person is a party, or the consummation of the Transactions. 12 3.04Non-contravention. The execution and delivery of the Transaction
